

EMPLOYMENT AGREEMENT
 
 THIS AGREEMENT made in Iselin, New Jersey this 1st day of October 2008 (the
“Effective Date”), between SyntheMed, Inc., a Delaware corporation (the
"Company"), and Robert P. Hickey, the undersigned individual ("Executive").
 
WHEREAS, the Executive is currently employed by the Company pursuant to an
existing employment agreement dated as of June 19, 2006, whose term is scheduled
to expire in May 2009, subject to automatic annual renewal unless terminated on
six months’ prior notice; and
 
WHEREAS, the parties desire to amend and restate the existing employment
agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree to amend and restate the
existing employment agreement as follows:
 
1.  Agreement Term.
 
The term of this Agreement shall be the four-year period commencing as of the
Effective Date and ending on the fourth anniversary of the Effective Date (the
"Agreement Term"). Subject to earlier termination as provided in Section 5, the
Agreement Term shall automatically be renewed for annual increments as of the
fourth anniversary of the Effective Date and each subsequent anniversary
thereof, subject to the right of either party to terminate the Agreement at the
end of the initial Agreement Term or any such renewal term upon at least six
months’ prior written notice to the other party.


2. Employment.


(a) Employment by the Company. Executive agrees to be employed by the Company
for the Agreement Term upon the terms and subject to the conditions set forth in
this Agreement. Executive shall have the titles of President and Chief Executive
Officer and such other titles, if any, as shall be mutually agreed. Executive
will report to the Board of Directors of the Company, and so long as there is an
Executive Chairman, Executive will coordinate his activities with the Executive
Chairman.  Executive shall have such authority and responsibilities as may be
prescribed by the Board of Directors, consistent with customary business
practice for those with the agreed upon titles employed by companies of the
size, type and nature of the Company, and, so long as there is an Executive
Chairman, subject to such allocation of authority and responsibilities between
the Executive and Executive Chairman as the Board of Directors in good faith
deems desirable. The Company will at all times treat the Executive with dignity,
honesty and respect, and will provide Executive with such resources as in the
Company's judgment shall enable the Executive to discharge his responsibilities.


(b) Performance of Duties. Throughout the Agreement Term, Executive shall
faithfully and diligently perform Executive's duties in conformity with the
directions of the Company and serve the Company to the best of Executive's
ability. Executive shall devote Executive's entire working time, attention and
energies to the business and affairs of the Company, subject to vacations and
sick leave as provided herein and in accordance with Company policy.


(c) Place of Performance. During the Agreement Term, Executive shall, subject to
travel requirements on behalf of the Company, be based at (i) the Company’s
principal executive offices or (ii) with the consent of the Board of Directors,
the Executive’s residence. In the event the principal executive offices of the
Company are moved to a location in excess of 20 miles from (i) its current
location in Iselin, New Jersey and (ii) Executive’s current or then residence
(whichever is closer to the new office location), Executive agrees, if so
requested by the Board of Directors, to be based at such new location during the
work week for a period not to exceed three months, provided the reasonable costs
of lodging and meals during the work week and commute to and from Executive’s
residence in Oceanport, New Jersey for weekends and holidays, is borne by the
Company.


3. Compensation and Benefits.
 
(a) Base Salary. The Company agrees to pay to Executive for employment hereunder
a base salary ("Base Salary") at the annual rate of $315,000. The Base Salary
will be reviewed annually, based upon performance-based merit guidelines
established annually, in advance, by the Compensation Committee, and may, at the
discretion of the Board of Directors, be increased, based on such factors as the
Board of Directors deems relevant including, without limitation, its assessment
of Executive’s performance of his duties and on the financial performance of the
Company. The Base Salary shall be payable in installments consistent with the
Company's payroll practices then in effect.


(b) Benefits and Perquisites; Bonus and Stock Options. Executive shall be
entitled to participate in, to the extent Executive is otherwise eligible under
the terms thereof, the benefit plans and programs, including medical and savings
and retirement plans, and receive the benefits and perquisites, generally
provided to employees of the same level and responsibility as Executive.
Executive shall be entitled to five weeks vacation during each calendar year of
the Agreement Term.
 

--------------------------------------------------------------------------------


 
 Nothing in this Agreement shall preclude the Company from terminating or
amending from time to time any Company-wide employee benefit plan or program.
For the purposes of this Agreement, the life insurance and long-term disability
benefits of Executive shall not be deemed to be Company-wide
benefits.  Executive shall be eligible for annual bonuses and stock options, in
such amounts as shall be determined at the discretion of the Board of Directors
of the Company based on such factors as the Board of Directors deems relevant
including, without limitation, its assessment of Executive's performance of his
duties and on the financial performance of the Company. The target amounts for
the bonus and stock options shall be established annually, in advance, by the
Compensation Committee.  The Company shall obtain or maintain life insurance
coverage (assuming the Executive is insurable) on the life and for the benefit
of the Executive's named beneficiaries in an amount equal to twice the amount of
the Base Salary then in effect. The Company shall be entitled to all dividends,
if any, which may be paid under the policy. The Executive represents that the
Executive is currently in good health.


(c) Travel and Business Expenses. Upon submission of itemized expense statements
with supporting receipts in the manner specified by the Company, Executive shall
be entitled to reimbursement for reasonable travel and other reasonable business
expenses duly incurred by Executive in the performance of Executive's duties
under this Agreement in accordance with the policies and procedures established
by the Company from time to time for employees of the same level and
responsibility as Executive.


(d) No Other Compensation or Benefits; Payment. The compensation and benefits
specified in Sections 3 and 5 of this Agreement shall be in lieu of any and all
other compensation and benefits, except as may become due and owing under the
Change of Control Agreement entered into between the Company and the Executive
in June 2006 (“the Change of Control Agreement”) and except as may otherwise be
agreed in writing between the parties subsequent to the date hereof. Payment of
all compensation and benefits to Executive hereunder shall be made in accordance
with the relevant Company policies in effect from time to time, including normal
payroll practices, and shall be subject to all applicable employment and
withholding taxes.


(e) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive's compensation and benefits shall
cease on the date of such event, except as otherwise provided herein, in the
Change of Control Agreement or in any applicable employee benefit plan or
program.


4. Exclusive Employment; Noncompetition.
 
(a) No Competition. Without limiting the generality of the provisions of Section
2(b) and so long as the Company fulfills its obligations under this Agreement
including, without limitation, its obligations under Section 5, during the
period of Executive's employment with the Company, and for 12 months thereafter
(the "Restricted Period"), Executive shall not, directly or indirectly, own,
manage, operate, join, control, participate in, invest in or otherwise be
connected or associated with, in any manner, including as an officer, director,
employee, partner, stockholder, joint venturer, lender, consultant, advisor,
agent, proprietor, trustee or investor, any Competing Business located in the
United States or in any other location where the Company operates or sells its
products or services; provided, however, that part-time consulting services
rendered by Executive to a Competing Business (defined below) during the
Restricted Period shall not be deemed a violation of this Section 4(a) if
pre-approved by the Board of Directors of the Company (which approval shall not
be unreasonably withheld) and rendered in accordance with such approval
(“Approved Consulting Services”).


(i) As used in this Agreement, the term "Competing Business" shall mean any
business or venture which engages in any business area, or sells or provides
products or services that compete with any business area, in which the Company
engages or is actively developing products or technology to engage in at any
time during the Agreement Term, or any business or venture which sells or
provides products or services that compete or overlap with the products or
services as sold or provided, or are being actively developed to be sold or
provided, by the Company at any time during the Agreement Term. For the
avoidance of doubt, and without limiting the foregoing, “Competing Business”
includes any business or venture that offers for sale products or services to
reduce or prevent formation of adhesions in patients following surgical
procedures.

(ii) For purposes of Section 4(a), the term "invest" shall not preclude an
investment in not more than one percent (1%) of the outstanding capital stock of
a corporation whose capital stock is listed on a national securities exchange,
so long as Executive does not have the power to control or direct the management
of, or is not otherwise associated with, such corporation.


 (b) No Solicitation. During the Restricted Period, Executive shall not solicit
or encourage any employee or consultant of the Company to leave the employ, or
cease his or her relationship with, the Company for any reason, nor employ or
retain such an individual in a Competing Business or any other business.


(c) Company Customers. Executive shall not, during the Restricted Period,
directly or indirectly, contact, solicit or do business with any "customers" (as
hereinafter defined) of the Company for the purpose of selling or providing any
 
2

--------------------------------------------------------------------------------


 
product or service then sold or provided by the Company to such customers or
being actively developed to be sold or provided to such customers during
Executive's employment by the Company or at the time of termination of
Executive's employment hereunder.


(i) For the purposes of Section 4(c), "customer" shall include any entity that
purchased any product or service from the Company or its distributors within
twelve months of the termination of Executive's employment hereunder, without
regard to the reason for such termination. The term "customer" also includes any
former customer or potential customer of the Company which the Company has
solicited within twelve months of such termination, for the purpose of selling
or providing any product or service then sold or provided, or then actively
being developed to be sold or provided, by the Company.


 (d) Modification of Covenants. The restrictions against competition set forth
in this Section 4 are considered by the parties to be reasonable for the
purposes of protecting the business of the Company. However, if any such
restriction is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.


5. Termination of Employment.
 
(a) Termination. The Company may terminate Executive's employment for Cause (as
hereinafter defined) in which case the provisions of Section 5(b) shall apply.
The Company may also terminate Executive's employment in the event of
Executive's Disability (as hereinafter defined), in which case the provisions of
Section 5(c) shall apply. The Company may also terminate the Executive's
employment for any other reason by written notice to Executive, in which case
the provisions of Section 5(d) shall apply. If Executive's employment is
terminated by reason of Executive's death, retirement or voluntary resignation
without Good Reason, the provisions of Section 5(b) shall apply.


(b) Termination for Cause; Termination by Reason of Death or Retirement or
Voluntary Resignation without Good Reason.


(1) In the event that Executive's employment hereunder is terminated during the
Agreement Term (i) by the Company for Cause (as hereinafter defined), (ii) by
reason of Executive's death or retirement or (iii) by reason of Executive's
voluntary resignation without Good Reason, then the Company shall pay to
Executive, within thirty (30) days of the date of such termination, only the
Base Salary through such date of termination.


(2) For purposes of this Agreement, "Cause" shall mean (i) gross neglect or
misconduct in the performance of Executive's duties hereunder; (ii) the
Executive’s engaging in any act that constitutes neglect or willful misconduct
and that is injurious to the Company or any of its affiliates including without
limitation engaging in conduct in violation of the Company’s Code of Business
Conduct or Insider Trading Policy, as the same may be in effect from time to
time, or making a written certification that the Executive knows or should know
is erroneous and that contributes to a material error in the Company’s filings
with any governmental agency; (iii) the Executive’s conviction of, or entering a
plea of guilty, nolo contendere (or similar plea) to a crime that constitutes a
felony or any crime of moral turpitude; or (iv) the Executive’s breach of any
material provision of this Agreement.


(3) In the event the Company desires to terminate Executive's employment for
Cause as defined in clauses (i) or (iv) of the definition thereof, the Company
shall first attempt to resolve the matter(s) at issue through a meeting between
Executive and the Chairman of the Board of Directors of the Company. If such
meeting fails to resolve the matter(s), then Executive will meet with the Board
of Directors of the Company and attempt to resolve the matter(s). The decision
of the Board of Directors of the Company as to the matter(s) shall be final and
binding on the parties and not subject to review or appeal by any other person,
except as to good faith.


 (c) Disability. If, as a result of Executive's incapacity due to physical or
mental illness, Executive shall have been absent from Executive's duties
hereunder on a full time basis for either (i) ninety (90) days within any
six-month period, or (ii) sixty (60) consecutive days, and within thirty (30)
days after written notice of termination is given shall not have returned to the
performance of Executive's duties hereunder on a full time basis, the Company
may terminate Executive's employment hereunder for "Disability". In that event,
the Company shall pay to Executive, within thirty (30) days of the date of such
termination, only the Base Salary through such date of termination. During any
period that Executive fails to perform Executive's duties hereunder as a result
of incapacity due to physical or mental illness (a "Disability Period"),
Executive shall continue to receive the compensation and benefits provided by
Section 3 hereof until Executive's employment hereunder is terminated; provided,
however, that the amount of compensation and benefits received by Executive
during the Disability Period shall be reduced by the aggregate amounts, if any,
payable to Executive under disability benefit plans and programs of the Company
or under the Social Security disability insurance program.


(d) Termination By Company For Any Other Reason; Termination for Good Reason by
Executive.  In the event that Executive's employment hereunder is terminated by
the Company during the Agreement Term for any reason other than as
3

--------------------------------------------------------------------------------


 
provided in Sections 5(b) or 5(c) hereof (including, for these purposes,
termination by the Company as provided in Section 1 that has the effect of
preventing automatic renewal at the end of the Agreement Term) or is terminated
for Good Reason by Executive, then the Company shall pay to Executive (i) within
thirty (30) days of the date of such termination, the Base Salary through such
date of termination and (ii) in lieu of any further compensation and benefits
under the Agreement, severance pay equal to the Base Salary plus the cost of
premiums for health insurance benefits that Executive would otherwise have been
entitled to receive during the period of twelve months from the effective date
of such termination, commencing with such date of termination at the times and
in the amounts such Base Salary and premiums would otherwise have become
payable; provided, however, that in the event that Executive shall breach
Sections 4, 6, 7 or 9(m) hereof, in addition to any other remedies the Company
may have in the event Executive breaches this Agreement,  the Company's
obligation pursuant to this Section 5(d) to continue such severance payments
shall cease and Executive's rights thereto shall terminate and shall be
forfeited; and further provided, however, that the Company’s severance
obligation pursuant to this Section 5(d) shall be reduced by an amount equal to
the amount of any compensation earned by Executive in respect of Approved
Consulting Services.  “Good Reason” shall mean (i) the assignment to Executive
of duties resulting in a material change in the nature of the Executive’s
authority, duties, responsibilities or status (including offices, titles,
reporting requirements and supervisory functions), other than in connection with
(A) the sharing of executive authority, duties and/or responsibilities with the
Executive Chairman or the allocation thereof by the Board of Directors in good
faith between the Executive Chairman and Executive or (B) the Executive’s
additional roles as Chief Financial Officer and Secretary of the Company or the
cessation thereof, (ii) a reduction by the Company in the Base Salary as in
effect on the date hereof or as it may be increased from time to time, other
than a reduction of not more than 15% for a period of no more than six months,
provided the same is made in connection with a Company-wide reduction program,
(iii) the failure by the Company to continue any compensation or benefit plan
required hereunder that is material to Executive’s total compensation or (iv)
the required relocation of the Executive’s place of employment to a location in
excess of twenty (20) miles from (A) the Company’s principal executive offices
located in Iselin, New Jersey and (B) the Executive’s current or then residence
(whichever is closer to the new office location), except for required relocation
for up to three months limited to the work week, provided the reasonable cost of
meals and lodging during the work week, as well as commuting costs to enable the
Executive to spend weekends and holidays at Executive’s Oceanport, New Jersey
residence, are borne by the Company. Notwithstanding the foregoing, “Good
Reason” shall not be deemed to exist unless (i) the Executive has, within 90
days of the initial occurrence of the condition giving rise to the claim of
termination for Good Reason, given written notice of the condition to the
Company and (ii) if such notice has been timely given, within 30 days thereof
the Company has failed to remedy the condition.


(e) No Further Liability; Release. Payment made and performance by the Company
in accordance with this Section 5 shall operate to fully discharge and release
the Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives from any further
obligation or liability with respect to Executive's employment and termination
of employment. Other than paying Executive's Base Salary through the date of
termination of Executive's employment and making any severance payment pursuant
to and in accordance with this Section 5 (as applicable), the Company and its
directors, officers, employees, subsidiaries, affiliates, stock-holders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The Company
shall have the right to condition the payment of any severance or other amounts
pursuant to Sections 5(c) or 5(d) hereof upon the delivery by Executive to the
Company of a release in form and substance reasonably satisfactory to the
Company of any and all claims Executive may have against the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives arising out of or related to
Executive's employment by the Company and termination of such employment.


(f) Change of Control Agreement. Nothing herein to the contrary withstanding,
the Change of Control Agreement remains in full force and effect.


6. Confidential Information.
 
(a) Existence of Confidential Information. The Company owns and has developed
and compiled, and will develop and compile, certain proprietary technology,
know-how and confidential information which have great value to its business
(referred to in this Agreement, collectively, as (“Confidential Information”).
Confidential Information includes not only information disclosed by the Company
to Executive, but also information developed or learned by Executive during the
course or as a result of employment with the Company, which information shall be
the property of the Company. By way of example and without limitation,
Confidential Information includes all information that has or could have
commercial value or other utility in the business in which the Company is
engaged or contemplates engaging, and all information of which the unauthorized
disclosure could be detrimental to the interests of the Company, whether or not
such information is specifically labeled as Confidential Information. By way of
example and without limitation, Confidential Information includes any and
 
4

--------------------------------------------------------------------------------


 
all information developed, obtained, licensed by or to or owned by the Company
concerning trade secrets, techniques, know-how (including research data,
designs, plans, procedures, merchandising, marketing, distribution and
warehousing know-how, processes, and research records), software, computer
programs, and any other intellectual property created, used or sold (through a
license or otherwise) by the Company, product know-how and processes,
innovations, discoveries, improvements, research, development, test results,
reports, specifications, data, formats, marketing data and plans, business
plans, strategies, forecasts, unpublished financial information, orders,
agreements and other forms of documents, price and cost information,
merchandising opportunities, expansion plans, budgets, projections, customer,
supplier, licensee, licensor and subcontractor identities, characteristics,
agreements and operating procedures, and salary, staffing and employment
information.


(b) Protection of Confidential Information. Executive acknowledges and agrees
that in the performance of duties hereunder Executive develops and acquires, and
the Company discloses to and entrusts Executive with, Confidential Information
which is the exclusive property of the Company and which Executive may possess
or use only in the performance of duties for the Company. Executive also
acknowledges that Executive is aware that the unauthorized disclosure of
Confidential Information, among other things, may be prejudicial to the
Company's interests, an invasion of privacy and an improper disclosure of trade
secrets. Executive shall not, directly of indirectly, use, make available, sell,
disclose or otherwise communicate to any corporation, partnership, individual or
other third party, other than in the course of Executive's assigned duties and
for the benefit of the Company, any Confidential Information, either during the
Agreement Term or thereafter. In the event Executive desires to publish the
results of Executive's work for or experiences with the Company through
literature, interviews or speeches, Executive will submit requests for such
interviews or such literature or speeches to the Board of Directors of the
Company at least fourteen (14) days before any anticipated dissemination of such
information for a determination of whether such disclosure is in the best
interests of the Company, including whether such disclosure may impair trade
secret status or constitute an invasion of privacy. Executive agrees not to
publish, disclose or otherwise disseminate such information without the prior
written approval of the Board of Directors of the Company.


(c) Delivery of Records, Etc. In the event Executive's employment with the
Company ceases for any reason, Executive will not remove from the Company's
premises without its prior written consent any records, notes, notebooks, files,
drawings, documents, equipment, materials and writings received from, created
for or belonging to the Company, including those which relate to or contain
Confidential Information, or any copies thereof. Upon request or when employment
with the Company terminates, Executive will immediately deliver the same to the
Company.


7. Invention and Patents.
 
(a) Executive will promptly and fully disclose to the Company any and all
inventions, discoveries, trade secrets and improvements, whether or not
patentable or whether or not they are made, conceived or reduced to practice
during working hours or using the Company's data or facilities, which Executive
shall develop, make, conceive or reduce to practice during Executive's
employment by the Company, either solely or jointly with others (collectively,
"Developments"). All such Developments shall be the sole property of the
Company, and Executive hereby assigns to the Company, without further
compensation, all his right, title and interest in and to such Developments and
any and all related patents, patent applications, copyrights, copyright
applications, trademarks and trade names in the United States and elsewhere.


(b) Executive shall keep and maintain adequate and current written records of
all Developments (in the form of notes, sketches, drawings and as may be
specified by the Company), which records shall be available to and remain the
sole property of the Company at all times.


(c) Executive shall assist the Company in obtaining and enforcing patent,
copyright and other forms of legal protection for the Developments in any
country. Upon request, Executive shall sign all applications, assignments,
instruments and papers and perform all acts necessary or desired by the Company
and to enable the Company its successors, assigns and nominees, to secure and
enjoy the full exclusive benefits and advantages thereof.


(d) Executive understands that Executive’s obligations under this section will
continue after the termination of his employment with the Company and that
Executive shall perform such obligations without further compensation, except
(i) for reimbursement of expenses incurred at the request of the Company and
(ii) that after the termination of Executive’s employment with the Company and
notwithstanding anything in this Section 7 to the contrary, Executive shall not
be required to provide assistance to the Company in accordance with this Section
7 or Section 9(m) for more than 50 hours during any twelve-month period. If the
Company desires assistance beyond such 50-hour limitation, such assistance shall
be subject to Executive’s consent, not to be unreasonably withheld, and the
Company will compensate Executive on a per diem basis at a per diem rate that is
determined by dividing the Base Salary in effect when the Employment Term was
terminated by 250 days.
 
5

--------------------------------------------------------------------------------




8. Assignment and Transfer
 
 (a) Company. This Agreement shall inure to the benefit of and be enforceable
by, and may be assigned by the Company to, any purchaser of all or substantially
all of the Company's business or assets, any successor to the Company or any
assignee thereof (whether direct or indirect, by purchase, merger, consolidation
or otherwise). The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such purchase, succession or assignment had taken place.


(b) Executive. Executive's rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive's
devisee, legatee or other designee or, if there be no such designee, to
Executive's estate.


9. Miscellaneous.
 
(a) Other Obligations. Executive represents and warrants that he is not a party
to any other employment agreement and that neither Executive's employment with
the Company nor Executive's performance of Executive's obligations hereunder
will conflict with or violate or otherwise are inconsistent with any other
agreements to which Executive is or has been a party or with any other
obligations, legal or otherwise, which Executive may have.


(b) Nondisclosure; Prior Employers. Executive will not disclose to the Company,
or use, or induce the Company to use, any proprietary information, trade secrets
or confidential business information of others. Executive represents and
warrants that Executive has returned all property, proprietary information,
trade secrets and confidential business information belonging to all prior
employers.


(c) Cooperation. Following termination of employment with the Company, Executive
shall cooperate with the Company, as requested by the Company, to affect a
transition of Executive's responsibilities and to ensure that the Company is
aware of all matters being handled by Executive. As compensation for such
cooperation, the Company shall pay the Executive on a mutually agreed upon per
diem basis. Such compensation shall be over and above any payments due the
Executive as defined herein.


(d) Governing Law; Arbitration.


 (i) Governing Law. This Agreement, including the validity, interpretation,
construction and performance of this Agreement, shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
agreements made and to be per-formed in such state without regard to such states
conflicts of law principles.


(ii) Arbitration. Subject to Section 9(k) hereof, any controversy or claim which
arises out of or relating to this Agreement, or the breach thereof shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association then in effect. The controversy or claim shall be submitted to three
arbitrators, one of whom shall be chosen by the Employee, one of whom shall be
chosen by the Company, and one of whom shall be chosen by the two so selected.
The party desiring arbitration shall give written notice to the other party of
its desire to arbitrate the particular matter in question, naming the arbitrator
selected by it. If the other party shall fail within a period of 15 days after
such notice shall have been given to reply in writing naming the arbitrator
chosen as above provided, or if the two arbitrators selected by the parties
shall fail within 15 days after their selection to agree upon the third
arbitrator, then either party may apply to the American Arbitration Association
for the appointment of an arbitrator to fill the place so remaining vacant. The
decision of any two of the arbitrators shall be final and binding upon the
parties hereto. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. The proceedings shall be held
in New York, New York. The arbitrators shall have no power to award punitive or
exemplary damages or to ignore or vary the terms of this Agreement, and shall be
bound to apply controlling law. Arbitration shall be binding and the remedy for
the settlement of the controversy or claims (except as set forth in the
preceding paragraph of this Section).


(e) Entire Agreement. This Agreement (including the Exhibits hereto) contains
the entire agreement and understanding between the parties hereto in respect of
the subject matter hereof and, except for the Change of Control Agreement which
remains in full force and effect, supersedes, cancels and annuls any prior or
contemporaneous written or oral agreements, understandings, commitments and
practices between them respecting the subject matter hereof, including all prior
employment agreements, if any, between the Company and Executive, which
agreement(s) hereby are terminated and shall be of no further force or effect.


 (f) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.


(g) Severability. If any term, provision, covenant or condition of this
Agreement or part thereof, or the application
 
6

--------------------------------------------------------------------------------


 
thereof to any person, place or circumstance, shall be held to be invalid,
unenforceable or void, the remainder of this Agreement and such term, provision,
covenant or condition shall remain in full force and effect, and any such
invalid, unenforceable or void term, provision, covenant or condition shall be
deemed, without further action on the part of the parties hereto, modified,
amended and limited to the extent necessary to render the same and the remainder
of this Agreement valid, enforceable and lawful. In this regard, Executive
acknowledges that the provisions of Sections 4 and 6 are reasonable and
necessary for the protection of the Company.


 (h) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. The use herein of the word "including," when
following any general provision, sentence, clause, statement, term or matter,
shall be deemed to mean "including, without limitation". As used herein,
"Company" shall mean the Company and its subsidiaries and any purchaser of,
successor to or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) of all or substantially all of the Company's
business or assets which is obligated to perform this Agreement by operation of
law. As used herein, the words "day" or "days" shall mean a calendar day or
days.


(i) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

(j) Remedies for Breach. The parties hereto agree that Executive is obligated
under this Agreement to render personal services during the Agreement Term of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement peculiar value, and, in the event of a breach or
threatened breach of any covenant of Executive herein, the injury or imminent
injury to the value and the goodwill of the Company's business could not be
reasonably or adequately compensated in damages in an action at law.
Accordingly, Executive expressly acknowledges that the Company shall be entitled
to specific performance, injunctive relief or any other equitable remedy against
Executive, without the posting of a bond, in the event of any breach or
threatened breach of any provision of this Agreement by Executive (including
Sections 4 and 6 hereof). Without limiting the generality of the foregoing, if
Executive breaches Sections 4 or 6 hereof, such breach will entitle the Company
to enjoin Executive from disclosing any Confidential Information to any
Competing Business, to enjoin such Competing Business from receiving Executive
or using any such Confidential Information and/or to enjoin Executive from
rendering personal services to or in connection with such Competing Business.
The rights and remedies of the parties hereto are cumulative and shall not be
exclusive, and each such party shall be entitled to pursue all legal and
equitable rights and remedies and to secure performance of the obligations and
duties of the other under this Agreement, and the enforcement of one or more of
such rights and remedies by a party shall in no way preclude such party from
pursuing, at the same time or subsequently, any and all other rights and
remedies available to it.


(k) Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, return receipt
requested, with postage prepaid, to Executive's residence (as reflected in the
Company's records or as otherwise designated by Executive on thirty (30) days'
prior written notice to the Company) or to the Company's principal executive
office, attention: Chairman of the Board (with copies to the General Counsel),
as the case may be. All such notices, requests, consents and approvals shall be
effective upon being deposited in the United States mail. However, the time
period in which a response thereto must be given shall commence to run from the
date of receipt on the return receipt of the notice, request, consent or
approval by the addressee thereof. Rejection or other refusal to accept, or the
inability to deliver because of changed address of which no notice was given as
provided herein, shall be deemed to be receipt of the notice, request, consent
or approval sent.


(l) Assistance in Proceedings, Etc. Executive shall, without additional
compensation, during and after expiration of the Agreement Term, upon reasonable
notice, furnish such information and proper assistance to the Company as may
reasonably be required by the Company in connection with any legal or
quasi-legal proceeding, including any external or internal investigation,
involving the Company or any of its affiliates or in which any of them is, or
may become, a party, unless Executive is adverse to the Company in such
proceeding or unless Executive and the Company are both defendants in such
proceeding and assisting the Company may impair Executive’s ability to defend
himself in such proceeding. After the Agreement Term Executive shall provide the
same assistance under the same conditions, except that Executive shall not be
required to provide assistance to the Company in accordance with this Section or
Section 7 for more than 50 hours during any twelve-month period. If the Company
desires assistance beyond such 50-hour limitation, such assistance shall be
subject to Executive’s consent, not to be unreasonably withheld, and the Company
will compensate Executive on a per diem basis at a per diem rate that is
determined by dividing the Base Salary in effect when the Employment Term was
terminated by 250
 
7

--------------------------------------------------------------------------------


 
days.


 (m) Survival. Cessation or termination of Executive's employment with the
Company shall not result in termination of this Agreement. The respective
obligations of Executive and rights and benefits afforded to the Company as
provided in this Agreement shall survive cessation or termination of Executive's
employment hereunder. This Agreement shall not terminate upon, and shall remain
in full force and effect following, expiration of the Agreement Term and all
rights and obligations of the parties hereto as and to the extent provided
herein shall survive such expiration.


 (n) Section 409A. Notwithstanding anything to the contrary in this Agreement,
if the Company determines (a) that on the date the Executive’s employment with
the Company terminates or at such other time that the Company determines to be
relevant, the Executive is a “specified employee” (as such term is defined under
Section 409A of the Internal Revenue Code  ) of the Company and (b) that any
payments to be provided to the Executive pursuant to this Agreement are or may
become subject to the additional tax under Section 409A (a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code (“Section
409A  Taxes”) if provided at the time otherwise required under this Agreement,
then such payments shall be delayed until the date (the “ Deferred Payment
Date”) that is six months after the date of the Executive’s “separation from
service” (as such term is defined under Section 409A of the Code) with the
Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes; it being understood
that any payments so delayed shall become payable in the aggregate on the
Deferred Payment Date.  It is the intent of the parties that the provisions of
this Agreement comply with Section 409A of the Code and related regulations and
Department of the Treasury pronouncements. Accordingly, notwithstanding any
provision in this Agreement to the contrary, this Agreement will be interpreted,
applied and to the minimum extent necessary, unilaterally amended by the Company
in its sole discretion, without the consent of Executive, as the Company deems
appropriate for the Agreement to satisfy the requirements of Section 409A and to
avoid the imposition of Section 409A Taxes.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.
 
SYNTHEMED, INC.
 
    By:  s/ Richard L. Franklin
 
 Richard L. Franklin, MD
 Executive Chairman

 
EXECUTIVE
 
s/ Robert P. Hickey    
Robert P. Hickey




 
 

--------------------------------------------------------------------------------

 




















